Upon the hearing before the referees, the counsel for Odle, the relator, made the objection that the order of the county judge appointing the referees was void, because it embraced the two appeals, one from the order of Commissioner Snyder refusing to lay out the road, and the other from the order of Commissioner Melius laying out the road. The referees overruled this objection, and this ruling is now relied upon as error.
I am of opinion that the order was not, for the reasons stated, illegal. Such an order is not in conflict with any statute. There can be no dispute that the county judge might, by separate orders, have appointed the same persons referees in both appeals. As both appeals related to laying out the same highway, and involved the same subject-matter, there was great propriety in appointing the same referees to hear both.
The fact that the county judge appointed the referees by one order, instead of formally writing out two orders, could work the relator no harm and deprive him of no rights. Where there are several appeals by different persons from the same determination of highway commissioners, it is the duty of the county judge, by statute, to appoint the same referees by a single order, to hear all the appeals (Laws of 1847, chap. 455, sec. 8), and while the statute has not specially provided for such a case, there is just as much propriety in *Page 59 
making the appointment of the referees in the same way when two appeals pending at the same time are from different orders relating to the same road and involving the same subject-matter.
Upon the hearing before the referees the relator offered to show that the certificate of the freeholders, certifying to the necessity of the road was obtained by fraud; and this he offered to show by proof that the applicant for the road represented before the freeholders that the Harlem Railroad Company would pay the expense of the crossing of the new road over their railroad, that the town of Taghkanic would pay the expense of the road, and that the town of Copake would be relieved of the burden of building the road, and further, that the old road should be shut; that the persons living on it would consent to its being shut; and that these several statements were false, and were, by the applicant, so known to be at the time they were made. This proof was excluded by the referees, and this exclusion is also now relied upon for error.
I am of opinion that the referees decided correctly in this respect for several reasons. (1.) There was no offer to show that the certificate was procured by the false statements alleged. For aught that appears from the proof offered, at least twelve of the fifteen freeholders who signed the certificate would have signed the same if the statements had not been made. There was no offer to show that the freeholders gave the certificate in consequence of the false statements alleged to have been made. They may have listened to the statements and granted the certificate upon the true merits of the case. (2.) It is not disputed that the proceedings of the freeholders were regular, and that their certificate was formally correct. But it is sought to attack it in an appellate proceeding on the ground that certain false statements were made before them which influenced their decision. This cannot be tolerated. The merits of the case were before them. They examined the route of the proposed highway and heard the allegations of the parties interested; *Page 60 
and, being residents of the town, they may be supposed to have had personal knowledge of the necessity of the proposed highway. Under these circumstances they made a judicial determination, certifying to the necessity and propriety of the highway, and it would be quite anomalous in an appellate proceeding to allow an inquiry into the motives and reasons which influenced their decision. The applicant for the highway is required to give notice of the time and place of meeting of the freeholders, and all the parties interested have the right to be heard before them. Any one can object to and contradict any false statements, and the freeholders can inquire into and consider them. Arguments made before them may be sound or unsound; statements of facts may be true or untrue; and yet they are to decide upon the necessity and propriety of the highway, and there is no way to impeach their decision for any mistake of law or fact, and it certainly cannot, upon appeal from the subsequent order of the highway commissioners, be impeached for fraud. It may be that the commissioner of highways could refuse to act upon a certificate of freeholders obtained by fraud, and if an attempt were made by mandamus to compel him to act, he might show the fraud as a defence; or it may be that an interested party might commence a suit in equity, to annul the certificate on the ground of fraud, and to restrain all action based upon it. I can discover no other way in which it should be allowed to be assailed for fraud. (3.) But there is a still further ground for upholding the decision of the referees upon this question, equally satisfactory. Referees appointed under the Law of 1847 (chap. 455), have the same powers as the judges of the Common Pleas before possessed, and it was said by Judge SPENCER, as early as Lawton v. The Commissionersof Cambridge (2 Caines' Cas., 179), that the authority of the judges on such appeals, "was confined to the merits alone — the fitness or unfitness of laying out the road." The precise question was involved in the case of The Commissioners ofHighways of Warwick v. The Judges of Orange County (13 Wend., 433), and it was there *Page 61 
decided that "on an appeal from the decision of commissioners of highways in refusing to lay out a road, the judges have no authority to entertain an objection to the regularity of the proceedings anterior to the decision of the commissioners; that their decision can only be on the merits as to the necessity and propriety of laying out the road; that if any irregularity has intervened previous to the decision of the commissioners, it can be corrected only by certiorari directed to the commissioners." The reasoning of the learned judge who gave the opinion in that case, is quite satisfactory, and the decision itself has been so long generally acquiesced in that it should be followed in this case.
It is further claimed that the referees erred in laying out the highway without giving the previous notice to the occupants of the land which the statute requires. The referees gave the requisite notices that they would hear the appeals on the 20th day of September, 1864. They met on that day, and having personally examined the route of the proposed highway, adjourned the further hearing to the twenty-seventh day of October. On the nineteenth day of October, they served upon the occupants of the land a notice that they would meet at a place named, being the same place to which they had adjourned, on the twenty-seventh day of October, to decide upon the application for the highway. It is objected that this last notice was insufficient, because it was served before they had made their decision upon the appeal. The referees were required to proceed in the same manner as the judges of the Common Pleas had been required to proceed. (Laws of 1847, chap. 455, § 8.) By the Revised Statutes (1 R.S., 520, § 91), in case the judges reversed the determination of the commissioners refusing to lay out a road, they were required to lay out the road, and, in doing so, to proceed in the same manner in which commissioners of highways were directed to proceed in the like cases; and before commissioners could determine to lay out a highway, they were required to give a notice of three days to the occupants of the land. (1 R.S., 515, § 62.) The sole question on this branch of the case is whether the notice *Page 62 
given on the ninteenth day of October was sufficient to authorize the referees to lay out the highway. The sole object of this notice to the occupants, is to enable them to be present and be heard in reference to laying out the highway, and this object is as effectually accomplished by giving the notice before they decide the appeal as after. The statute does not require that the notice shall be given after the decision of the appeal, but that the referee shall thereafter proceed in the same manner as commissioners of highways, and if they have already given the notice, they can proceed at once to lay out the road. This mode of procedure is most practicable and convenient, as it makes unnecessary an adjournment for three or more days, that the notice may be given after the decision.
I am, therefore, of the opinion that there is no reason for disturbing the judgment of the General Term, and the same should be affirmed, with costs.
All concur for reversal, except EARL, C., dissenting.
Judgment reversed.